DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10, 12-14, 22, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,625,436 and claims 1-11 of U.S. Patent No. 10,639,812. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claims 1 and 9 of U.S. Patent No. 10,625,436 teaches a food article slicing machine comprising food article loading apparatus with a lift tray (claim 1), a food article feed apparatus, a slicing station, and a food article stop gate. Claim 1 does not teach the food article feed apparatus with independent driven belts having a gripper.  Claim 9 teaches a food article feed apparatus with independent driven belts having a gripper.  Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claim invention to make the food article feed apparatus of claim 1 having independent driven belts having a gripper for feeding food articles with different lengths and slicing food articles to different thicknesses.
Regarding claim 14, claim 9 of U.S. Patent No. 10,625,436 teaches a food article slicing machine comprising food article loading apparatus, a food article feed apparatus with independent driven belts having a gripper, a slicing station, and a food article stop gate.
As to the limitation “when the food article gripper is in a closed position in which the food article gripper seizes a food article”, this does change the scope the claim since the food grippers grip the food articles to move them to the slicing station. This limitation is analogous to replace “1 foot length” with “12 inch length”. The actual length is the same.
Regarding claim 4, the independent belts with a gripper for gripping food article.
Regarding claims 10, 22, 26, and 29, claims 1-16 of U.S. Patent No. 10,625,436 teach the invention substantially as claimed except for the motor type of the conveyor belts.
Claims 5-7 of U.S. Patent No. 10,639,812 teach using servomotor for driving the conveyor belts. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to use servomotor as taught by claims 5-7 of U.S. Patent No. 10,639,812 for driving the conveyor belts.
As to arranging the motors on the same side, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the motors on the same side, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claims 12 and 24, claims 1-16 of U.S. Patent No. 10,625,436 teach the invention substantially as claimed except for the conveyor belts being toothed belts.
Claims 5-7 of U.S. Patent No. 10,639,812 teach using toothed belts for driving the food articles. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to use toothed belts as taught by claims 5-7 of U.S. Patent No. 10,639,812 for driving the food articles.
Regarding claims 13, 25, 27 and 30, claims 1-16 of U.S. Patent No. 10,625,436 teach the invention substantially as claimed except for three conveyor belts.  To provide three conveyor belts for transferring three food articles at the same time to increase the productivity of the slicing machine is obvious to one skilled in the art.
Regarding claims 28 and 31, the conveyor belts in claims 1-16 of U.S. Patent No. 10,625,436 are for conveying food.  Therefore, they are made from food-safe materials.
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
The amendment does not overcome the nonstatutory double patenting rejection as explained above. The Applicant should add structures which was not presented in the claims of U.S. Patent No. 10,639,812 or file a proper terminal disclaimer to overcome the nonstatutory double patenting rejection
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724